In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                                No. 14-655V
                                          Filed: September 1, 2016

* * * * * * *                *    *   *    **  *            UNPUBLISHED
CALAN SEABERG,                              *
                                            *
                      Petitioner,           *               Chief Special Master Dorsey
                                            *
v.                                          *               Joint Stipulation on Damages;
                                            *               Tetanus, Diphtheria,
SECRETARY OF HEALTH                         *               Acellular Pertussis (“Tdap”)
AND HUMAN SERVICES,                         *               Vaccine; Hepatitis A (“Hep A”)
                                            *               Vaccine; Varicella Vaccine; Human
                      Respondent.           *               Papillomavirus (“HPV”) Vaccine;
                                            *               Transverse Myelitis
* * * * * * * * * * * * *
John R. Howie, Jr., Howie Law, P.C., Dallas, TX, for petitioner.
Adriana R. Teitel, United States Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

        On July 25, 2014, Calan Seaberg (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to 34 (2012). Petitioner alleged
that he developed transverse myelitis as a result of receiving Tetanus, diphtheria, and acellular
pertussis (“Tdap”), Hepatitis A (“Hep A”), Varicella, and/or Human Papillomavirus (“HPV”)
vaccines on July 27, 2011, and that he suffered the residual effects of this injury for more than
six months. Stipulation at ¶¶ 1, 2, 4.

       On August 30, 2016, the parties filed a stipulation in which they state that a decision
should be entered awarding compensation. Respondent denies that petitioner’s alleged

1
 Because this decision contains a reasoned explanation for the undersigned’s action in this case, the
undersigned intends to post this ruling on the website of the United States Court of Federal Claims, in
accordance with the E-Government Act of 2002, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services). As provided by Vaccine Rule 18(b), each party has 14
days within which to request redaction “of any information furnished by that party: (1) that is a trade
secret or commercial or financial in substance and is privileged or confidential; or (2) that includes
medical files or similar files, the disclosure of which would constitute a clearly unwarranted invasion of
privacy.” Vaccine Rule 18(b).

2
 The National Vaccine Injury Compensation Program is set forth in Part 2 of the National Childhood
Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended, 42 U.S.C. §§
300aa-1 to -34 (2012) (Vaccine Act or the Act). All citations in this decision to individual sections of the
Vaccine Act are to 42 U.S.C.A. § 300aa.
                                                     1
transverse myelitis and its residual effects were caused-in-fact by his Tdap, Hepatitis A,
Varicella, and/or HPV vaccine. Stipulation at ¶ 6. Nevertheless, the parties agree to the joint
stipulation, attached hereto as Appendix A. The undersigned finds the stipulation reasonable and
adopts it as the decision of the Court in awarding damages, on the terms set forth therein.

        The parties stipulate that petitioner shall receive the following in compensation:

    a. A lump sum of $152,500.00 in the form of a check payable to petitioner. This
       amount represents compensation for all damages that would be available under 42
       U.S.C. § 300aa-15(a).

        Id. at ¶ 8.

        The undersigned approves the requested amount for petitioner’s compensation.
Accordingly, the clerk of the court SHALL ENTER JUDGMENT in accordance with the terms
of the parties’ stipulation.3

        IT IS SO ORDERED.

                                                          s/Nora Beth Dorsey
                                                          Nora Beth Dorsey
                                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of notice
renouncing the right to seek review.
                                                     2